DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Acknowledgment is made of applicant’s Amendment, filed 07 October 2021. The changes and remarks disclosed therein have been considered.
Claims 11-15 have been cancelled by Amendment. Therefore, claims 1-10, 16-20 are pending in the application. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2007/0217266 A1).

    	Regarding Independent Claim 1, Kim, for example in Figs. 1-21, discloses a device (see for example in Figs. 7-8 related in Figs. 1-6, 9-21), comprising: a first read wordline (e.g., RWL or 813, 831; in Figs. 7-8 related in Figs. 1-6, 9-21) formed in a first metal layer (e.g., metal-2; see for example in Fig. 17 related in Figs. 1-6, 18-21; see paragraph [0093]); a read wordline driver (e.g., read word line driver 820; in Fig. 8 related in Figs. 1-7, 9-21) having an output node (e.g., an output from 820 to 831; in Fig. 8 related in Figs. 1-7, 9-21) coupled to one or more memory cells (e.g., 731-734; in Figs. 7-8 related in Figs. 1-6, 9-21) via the first read wordline formed in the first metal layer (e.g., read word line driver 820; in Fig. 8 related in Figs. 1-7, 9-21); and a second read wordline (e.g., read word line 813; in Figs. 7-8 related in Figs. 1-6, 9-21) formed in a second metal layer that is different than the first metal layer (e.g., 813 and 831; in Fig. 8 related in Figs. 1-7, 9-21), wherein the read wordline driver has an input node (e.g., an input node to 821; in Fig. 8 related in Figs. 1-7, 9-21) coupled to the second read wordline formed in the second metal layer (e.g., coupled to 813; in Fig. 8 related in Figs. 1-7, 9-21).
	Regarding claim 2, Kim, for example in Figs. 1-21, discloses wherein the first read wordline provides a first conductive path (e.g., apply the potential to 831; in Fig. 8 related in Figs. 1-7, 9-21) having a first polarity (e.g., logic low or logic “0”; in Fig. 8 related in Figs. 1-7, 9-21), and wherein the second read wordline provides a second conductive path (e.g., apply the potential to 813; in Fig. 8 related in Figs. 1-7, 9-21) having a second polarity that is opposite the first polarity (e.g., logic high or logic “1”; in Fig. 8 related in Figs. 1-7, 9-21).

	Regarding claim 10, Kim, for example in Figs. 1-21, discloses wherein the device comprises static random access memory (SRAM), and wherein the one or more memory cells comprise SRAM bitcells (see for example in Figs. 1-21; see abstract).
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts of record fail to teach or suggest a device as recited in claim 4, and particularly, further comprising: first row select logic coupled to the input node of the read wordline driver via the first read wordline, wherein the first row select logic receives a first row select signal, receives a first row clock, and provides a read wordline signal to the read wordline driver via the first read wordline based on the first row select signal and the first row clock.
Regarding claim 6, the prior arts of record fail to teach or suggest a device as recited in claim 6, and particularly, further comprising: a first write wordline formed in the first metal layer; a write wordline driver having an output node coupled to the one or more memory cells via the first write wordline formed in the first metal layer; and a second write wordline formed in 
Regarding claim 9, the prior arts of record fail to teach or suggest a device as recited in claim 9, and particularly, wherein: the read wordline driver comprises a first read wordline driver coupled to the first read wordline at a first end before the one or more memory cells, and the device further comprises a second read wordline driver coupled between the second read wordline and the first read wordline at a second end of the first read wordline after the one or more memory cells.
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Kim (US 2007/0217266 A1), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to A device, comprising: a first read wordline formed in a first metal layer; a first read wordline driver having an output node coupled to first memory cells via the first read wordline formed in the first metal layer, wherein the first read wordline driver is coupled to the first read wordline at a first end before the first memory cells; a second read wordline formed in a second metal layer that is different than the first metal layer, wherein the first read wordline driver has an input node coupled to the second read wordline formed in the second metal layer; and a second read wordline driver coupled to the first read wordline at a second end after the first memory cells.
Response to Arguments
Applicant's arguments filed 07 October 2021 have been fully considered but they are not persuasive.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicant argues that the reference of Kim (US 2007/0217266 A1) does not teach or suggest “a first read wordline formed in a first metal layer;…; a second read wordline formed in a second metal layer that is different that the first metal layer, wherein the read wordline driver has an input node coupled to the second read wordlin formed in the second metal layer.” As recited in claim 1 (see remarks file 07 October 2021, last paragraph on page 6).
In response to applicant’s argument that the reference of Kim (US 2007/0217266 A1) discloses the conductive line 831 (e.g., read word line 831) is connected to an output node of driver 820, and the conductive line 813 (global read word line 813) is connected to an input node of driver 820. The global read word line 813 and read word line 831 are different (see for example in Fig. 8; paragraph [0070]), as recited in claim 1 (see remarks file 07 October 2021).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.